Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Daniel Herrera and Imelda Herrera, and/or              Appeal from the County Court at Law of
 All Occupants of 316 Alamo Road,                       Caldwell County, Texas (Tr. Ct. No. 5965).
 Lockhart, Texas 78644, Appellants                      Memorandum Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
 No. 06-15-00081-CV         v.                          Burgess participating.

 Bank of America, N.A., Appellee



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellants pay all costs of this appeal.




                                                       RENDERED JULY 7, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk